EXHIBIT 10.5

 

STOCK REDEMPTION AGREEMENT

 

This Stock Redemption Agreement (this “Agreement”) is made between First
American Group, Inc., a Nevada corporation, and Mazen Kouta (the “Selling
Shareholder”) this 29th day of February, 2015.

 

RECITALS

 

A. The Selling Shareholder is the owner of 56,250,000 shares of common stock
(the “Redemption Shares”), par value $.0001 per share, of the Company.

 

B. The Company desires to redeem the Redemption Shares from the Selling
Shareholder, and the Selling Shareholder desires to have the Redemption Shares
redeemed by the Company, upon the terms and conditions set forth in this
Agreement.

 

ACCORDINGLY, the parties agree as follows:

 

1. Redemption Price. The Company shall redeem the Redemption Shares from the
Selling Shareholder for the aggregate redemption price of $9,000, which amount
is hereby acknowledged as having been received in cash by the Company from the
Selling Shareholder (the “Redemption Price”). Selling Shareholder hereby
assigns, separate from certificate, all right, title and interest in and to the
Redemption Shares to the Corporation.

 

2. Selling Shareholder’s Representations and Warranties.

 

2.1. The Selling Shareholder represents and warrants to the Company that: (i)
the Selling Shareholder owns and holds the Redemption Shares free and clear of
all liens, encumbrances and claims of other persons or entities whatsoever and
subject to no options, warrants, contracts, agreements, arrangements or
understandings of any kind; (ii) the Selling Shareholder has full power and
authority to transfer and deliver the Redemption Shares to the Company in
accordance with the terms of this Agreement, and (iii) the consummation of the
redemption transaction provided for in this Agreement shall not constitute the
breach of any term or provision of, or constitute a default under, any agreement
or other instrument to which the Selling Shareholder is a party.

 

2.2 The Selling Shareholder further represents and warrants to the Company that
the Selling Shareholder has been advised to consult with, and has consulted or
chosen not to consult with, independent advisers with respect to the fairness of
the Redemption Price and the other terms of this Agreement.

 

 
1


--------------------------------------------------------------------------------




 

3. Mutual Release. Though the Company and the Selling Shareholder presently have
no claims against the other as of the date of this Agreement, the Company and
the Selling Shareholder hereby release and forever discharge each other from all
claims arising prior to the date of this Agreement related to the Redemption
Shares.

 

4. Successors and Assigns. This Agreement shall be binding on and shall inure to
the benefit of the parties to this Agreement and their respective spouses,
successors, assignees, heirs and personal representatives.

 

5. Legal Proceedings. In the event any legal proceeding, including any
arbitration, is commenced for the purpose of interpreting or enforcing any
provision of this Agreement:

 

(i) venue shall be in Los Angeles, California; and

 

(ii) the prevailing party in the proceeding shall be entitled to recover (a) its
attorneys’ fees in the proceeding and/or any related bankruptcy or appeal, in
addition to its cost and disbursements, and (b) all other costs of the
proceeding, including but no limited to the cost of experts, accountants and
consultants and other costs and services reasonably related to the proceeding,
from the non-prevailing party.

 

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect of
the conflict of law principles thereof.

 

7. Entire Agreement. This Agreement supersedes any and all oral or written
agreements previously made relating to the subject matter of this Agreement, and
constitutes the entire agreement of the parties with respect to such subject
matter.

 

8. Amendment. This Agreement may be modified or amended only in writing signed
by both parties.

 

9. Further Assurances. Each party shall execute and deliver any and all
additional documents and instruments and shall take all actions reasonably
requested by the other party in order to carry out the intent of this Agreement.

 

10. Counterparts. This Agreement may be executed in counterparts and by
facsimile or scanned e-mail attachment, each of which shall considered an
original, but both of which together shall constitute the same document.

 

[signature page follows]

 

 
2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

  COMPANY:     FIRST AMERICAN GROUP, INC.:         By: /s/ Mazen Kouta     Name:
Mazen Kouta       Title:   President              

SELLING SHAREHOLDER:

    By:

/s/ Mazen Kouta

Name: Mazen Kouta

 

 

3

--------------------------------------------------------------------------------